Citation Nr: 1739259	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-32 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for acne vulgaris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1999, with additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this claim in September 2014 and December 2015 for further development.

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record. 


FINDING OF FACT

The Veteran's acne is not manifested by deep inflamed nodules and pus-filled cysts, or any characteristic of disfigurement. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for acne are not satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.118 (2008, 2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran's acne vulgaris is rated under Diagnostic Code (DC) 7828.  38 C.F.R. § 4.118, DC 7828 (2017).  Under DC 7828, a 0 percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  The maximum 30 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Id.

VA examination reports dated in May 2013, August 2015, and April 2016 show that the Veteran's acne is not manifested by deep acne, as defined by VA regulation, but rather was characterized as superficial.  See id.  The evidence of record does not otherwise show that the Veteran has had deep acne during the period under review.  The Veteran testified at the May 2014 hearing that her acne breaks out every few months for a few days, and suggested that it can be manifested by nodules with puss.  These statements are not borne out by the VA examination reports and treatment records, which do not show such manifestations.  The Veteran herself did not describe her acne as inflamed nodules or puss-filled cysts as contemplated by the rating criteria.  The Veteran's testimony regarding such symptoms was in response to suggestive questioning from her representative, essentially consisting of a "yes" answer, with no other evidence showing that the Veteran has acne manifested by deep inflamed nodules or puss-filled cysts, or that she considers that to be the case.  While such questioning does not necessarily detract from the probative value of testimony, in this case her "yes" answers are simply not reliable or sufficient by itself to establish these manifestations absent any supporting evidence, and when the VA examination reports and VA treatment records do not otherwise show such a history during the pendency of this claim.  

Accordingly, the preponderance of the evidence shows that the Veteran's acne does not more nearly approximate the criteria for a compensable rating under DC 7828.  See id.

A compensable rating is not warranted based on disfigurement or scarring.  See 38 C.F.R. § 4.118, DC 7828 (instructing that acne may be rated as scarring or disfigurement, depending on the predominant disability).  Preliminarily, the Board notes that the applicable rating criteria for scarring were amended effective October 23, 2008. 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  As the Veteran's claim was submitted prior to October 23, 2008, the prior rating criteria apply. 

Here, the VA examination reports indicate that the Veteran's acne was not manifested by scarring or disfigurement on current examination.  Photographs submitted by the Veteran show a very small area on the left cheek of barely-discernable superficial marks that are the same color as the Veteran's skin, which otherwise appears smooth in the photographs.  The evidence does not show that the Veteran's acne is manifested by scars satisfying any of the characteristics of disfigurement enumerated under DC 7800 or otherwise satisfying the criteria for a compensable rating under DC 7800.  See 38 C.F.R. § 4.118.  The VA examination reports reflect the examiners'' findings that it did not cause disfigurement.  Further, the Veteran's acne has not been manifested by scars other than the face, head, or neck constituting an area exceeding 6 square inches, by scars that are deep, painful or limit motion, by scars that are unstable (i.e. frequent loss of covering of skin over scar), scars that are painful on examination, or scars that otherwise affect functioning.  Accordingly, the criteria for a compensable rating under DC's 7800 through 7805 are not more nearly approximated.  See id.

The August 2015 and April 2016 VA examination reports and VA treatment records show that the Veteran uses prescription topical corticosteroids to treat her acne.  Topical corticosteroids do not constitute systemic therapy.  Johnson v. Shulkin (Fed. Cir. 2017).  The Veteran testified at the May 2014 hearing that she also took corticosteroids in pill form for her acne, which she stated was Valtrex.  VA and private treatment records show a prescription for Valtrex.  As indicated by the August 2015 VA examination report, Valtrex is an antiviral drug, not a corticosteroid or form of immunosuppressive therapy.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988).  The Board notes that such treatment may still constitute systemic therapy for purposes of rating certain skin disorders.  See Warren v. McDonald, 28 Vet. App. 194, 197 (2016); 38 C.F.R. § 4.118.  Nevertheless, no diagnostic code that rates on the basis of systemic therapy pertains to the evaluation of acne.  See 38 C.F.R. § 4.118.  Accordingly, whether or not Valtrex constitutes systemic therapy, and whether or not it is in fact required to treat the Veteran's acne, a compensable rating may not be assigned under the applicable diagnostic codes. 

As the evidence does not show that the criteria for a compensable rating have been satisfied at any point during the period under review, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017). 


ORDER

An initial compensable rating for acne vulgaris is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


